ICJ_182_ApplicationGenocideConvention_UKR_RUS_2022-03-23_ORD_01_NA_00_EN.txt.                                                23 MARS 2022

                                               ORDONNANCE




ALLÉGATIONS DE GÉNOCIDE AU TITRE DE LA CONVENTION POUR
  LA PRÉVENTION ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

           (UKRAINE c. FÉDÉRATION DE RUSSIE)




                      ___________




ALLEGATIONS OF GENOCIDE UNDER THE CONVENTION ON THE
 PREVENTION AND PUNISHMENT OF THE CRIME OF GENOCIDE

            (UKRAINE v. RUSSIAN FEDERATION)




                                               23 MARCH 2022

                                                  ORDER

                            INTERNATIONAL COURT OF JUSTICE



                                             YEAR 2022
                                                                                                  2022
                                                                                                23 March
                                                                                               General List
                                                                                                 No. 182
                                            23 March 2022



           ALLEGATIONS OF GENOCIDE UNDER THE CONVENTION ON THE
            PREVENTION AND PUNISHMENT OF THE CRIME OF GENOCIDE

                            (UKRAINE v. RUSSIAN FEDERATION)



                                              ORDER



Present:   President DONOGHUE; Vice-President GEVORGIAN; Judges TOMKA, ABRAHAM,
           BENNOUNA, YUSUF, XUE, SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA,
           NOLTE, CHARLESWORTH; Judge ad hoc DAUDET; Registrar GAUTIER.


      The International Court of Justice,

      Composed as above,

      After deliberation,

      Having regard to Article 48 of the Statute of the Court and to Articles 31, 44, 45, paragraph 1,
and 48 of the Rules of Court,

       Having regard to the Application filed in the Registry of the Court on 26 February 2022,
whereby Ukraine instituted proceedings against the Russian Federation with respect to “a dispute . . .
relating to the interpretation, application and fulfilment of the 1948 Convention on the Prevention
and Punishment of the Crime of Genocide” (hereinafter the “Genocide Convention”),

      Having regard to the Request for the indication of provisional measures submitted by Ukraine
on 26 February 2022;

                                                 -2-

       Whereas by letters dated 1 March 2022, the Registrar informed the Parties that the Court had
fixed 7 and 8 March 2022 as the dates for the oral proceedings in a hybrid format on the Request for
the indication of provisional measures;

      Whereas by a letter dated 5 March 2022, the Ambassador of the Russian Federation to the
Kingdom of the Netherlands indicated that his Government had decided not to participate in the oral
proceedings due to open on 7 March 2022;

       Whereas a public hearing was held in a hybrid format on 7 March 2022, without the
participation of the Russian Federation, at which the Court heard the oral observations of Ukraine on
its Request for the indication of provisional measures;

       Whereas by a letter dated 7 March 2022 and received in the Registry shortly after the closure
of the hearing, the Ambassador of the Russian Federation to the Kingdom of the Netherlands
communicated to the Court a document setting out the position of his Government regarding the
alleged “lack of jurisdiction of the Court” in the case; and whereas in this document the Russian
Federation emphasized that, in its view, Ukraine’s Application “manifestly fall[s] beyond the scope
of the [Genocide] Convention and thus the jurisdiction of the Court”;

      Whereas by an Order of 16 March 2022, the Court indicated certain provisional measures;

       Whereas by letters dated 17 March 2022, the Registrar invited the representatives of the
Parties, pursuant to Article 31 of the Rules of Court, to attend a meeting by video link on 22 March
2022 in order for the President of the Court to ascertain the views of the Parties with regard to
questions of procedure in the case;

      Whereas, at that meeting, the Agent of Ukraine emphasized the urgency of the situation in his
country as a result of the military operations of the Russian Federation and requested that the case be
decided as expeditiously as possible; and whereas the Agent stated that Ukraine would need
six weeks for the preparation of its Memorial and that the Russian Federation should have the same
amount of time for the preparation of its Counter-Memorial;

       Whereas, at the same meeting, the Ambassador of the Russian Federation to the Kingdom of
the Netherlands recalled that his Government had already indicated that, in its view, the Court lacked
jurisdiction in the case; and whereas he added that the question of the participation of the Russian
Federation in the proceedings was still under consideration by his Government, but that if it decided
to participate, a minimum of 18 months from the filing of the Memorial would be necessary for the
preparation of the Counter-Memorial;

      Taking into account the views expressed by the Parties,

      Fixes the following time-limits for the filing of the written pleadings:

      23 September 2022 for the Memorial of Ukraine;

      23 March 2023 for the Counter-Memorial of the Russian Federation; and

      Reserves the subsequent procedure for further decision.

                                              -3-

      Done in French and in English, the French text being authoritative, at the Peace Palace,
The Hague, this twenty-third day of March, two thousand and twenty-two, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the Government of
Ukraine and the Government of the Russian Federation, respectively.




                                                       (Signed) Joan E. DONOGHUE,
                                                                     President.




                                                       (Signed) Philippe GAUTIER,
                                                                     Registrar.




                                         ___________

